          Case 1:20-cv-03460-KBJ Document 54 Filed 04/28/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 CARTER PAGE,

                 Plaintiff,
                                                 Civil Action No. 1:20-cv-03460 (KBJ)
            v.

 JAMES B. COMEY, ET AL,

                 Defendants.




                          NOTICE OF WITHDRAWAL OF COUNSEL

       Pursuant to L.Cv.R. 83.6(b), please withdraw my appearance as counsel for Plaintiff

Dr. Carter Page (“Dr. Page”). The basis for this withdrawal is that I am no longer employed with

Pierce Bainbridge P.C. No trial date has been set in this matter.

       Dr. Page continues to be represented in this matter by attorneys from the law firms of

McAdoo Gordon & Associates P.C., Pierce Bainbridge P.C., Miller Keffer & Pedigo PLLC, and

the Parlatore Law Group, LLP, who have entered their appearance on Dr. Page’s behalf.

       Dr. Page has been informed of and consents to my withdrawal. His signed

acknowledgement is attached to this Notice. There will be no delay in the progress of this action

occasioned by my withdrawal.
        Case 1:20-cv-03460-KBJ Document 54 Filed 04/28/21 Page 2 of 4




DATED: April 28, 2021                     Respectfully submitted,



                                          /s/ Andrew E. Calderon

                                          Andrew E. Calderon
                                          RILEY SAFER HOLMES & CANCILA LLP
                                          100 Spectrum Center Drive, Suite 440
                                          Irvine, CA 92618
                                          Telephone:    (949) 359-5525
                                          Facsimile:    (949) 359-5501
                                          acalderon@rshc-law.com




                                      2
          Case 1:20-cv-03460-KBJ Document 54 Filed 04/28/21 Page 3 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CARTER PAGE,
                                                   Civil Action No. 1:20-cv-03460 (KBJ)
                 Plaintiff,

            v.

 JAMES B. COMEY, ET AL,

                 Defendants.




       ACKNOWLEDGEMENT OF NOTICE OF WITHDRAWAL OF COUNSEL




       I, Dr. Carter Page, the Plaintiff in this case have been informed that Mr. Andrew

Calderon is withdrawing as my counsel in the above captioned case, as he has changed law

firms. I consent to his withdrawal as my counsel and acknowledge that I have other counsel of

record currently representing me in this matter.



Dated: April 13, 2021                 Respectfully Submitted,




                                             ____________________________________
                                             Carter Page, Ph.D.
          Case 1:20-cv-03460-KBJ Document 54 Filed 04/28/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that the above document was served on counsel of record for all parties on the

above listed date via the ECF filing system.



                                                    /s/ Andrew E. Calderon
